IN THE SUPREME COURT OF PENNSYLVANIA



IN RE:                                  :   NO. 436
                                        :
         ADOPTION OF NEW RULES          :   JUDICIAL ADMINISTRATION
                                        :
         4000-4016 AND RESCISSION
                                        :   DOCKET
         OF RULES 5000.1-5000.13 OF     :
         THE PENNSYLVANIA RULES         :
         OF JUDICIAL                    :
         ADMINISTRATION                 :
                                        :




                                      ORDER



PER CURIAM

       AND NOW, this 4th day of December, 2014, it is ORDERED pursuant to Article V,
Section 10 of the Constitution of Pennsylvania that Rules 4000-4016 of the
Pennsylvania Rules of Judicial Administration are adopted in the attached form. It is
furthered ORDERED that Rules 5000.1-5000.13 of the Pennsylvania Rules of Judicial
Administration are rescinded.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective June 1, 2015.